PER CURIAM.
Harry K. Hollimon appeals the summary denial of his motion for additional jail credit filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Because the issue cannot be determined based upon the face of the court records but would require an evidentiary hearing to resolve, we affirm without prejudice to Hollimon filing a motion pursuant to rule 3.850. See, e.g., State v. Mancino, 714 So.2d 429 (Fla.1998) (holding that credit time issues can be raised pursuant to rule 3.800(a) only when the court records demonstrate an entitlement to relief on their face). By this opinion we make no comment on Holli-mon’s entitlement to the additional credit.
Affirmed.
WHATLEY, A.C.J., and CASANUEVA and SALCINES, JJ., Concur.